453 F.2d 749
Finis E. GIBSON, and wife, Lucille D. Gibson, Plaintiffs-Appellees,v.LYNN MUTUAL INSURANCE COMPANY, Defendant-Appellant.
No. 71-2738 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1972.

Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Mr. and Mrs. Finis E. Gibson had a Texas Home Owner's policy of insurance issued by Lynn Mutual Insurance Company.  The home sustained damages to its flooring and timbers.  The Company denied coverage.


2
In response to special interrogatories a jury made findings on all factual issues.


3
Responding to these findings, the District Court entered judgment for the homeowners.  In our opinion, this result was manifestly correct.  Therefore, we apply our Local Rule 211 and the judgment below is


4
Affirmed.



*
 Rule 18, 5th Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966